ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
The Indiana Supreme Court Disciplinary Commission filed a "Notice of Conviction and Request for Suspension" pursuant to Admission and Discipline Rule 28, Section (10)(e) (as amended May 25, 1998). Thereafter, the Respondent, William J. Hamilton, tendered his "Affidavit of Resignation" pursuant to Admis.Dise.R. 28(17); and the Disciplinary Commission filed a "Verified Complaint for Disciplinary Action."
Having reviewed the foregoing matters, this Court now finds that Respondent's Affidavit meets the necessary elements set forth in Admis.Disc.R. 28(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of William J. Hamilton's is accepted, that he is hereby removed as a member of the Bar of this State, and that the Clerk of this Court is directed to strike his name from the roll of attorneys. Respondent must comply with the provisions of Admis.Dise.R. 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this order accepting Respondent's resignation, all issues not previously adjudicated in this proceeding are now con-eluded.
The Clerk of this Court is directed to give notice of this Order in accordance with the provisions of Admis.Disc.R. 28(8)(d) governing disbarment and suspension.
/s/ Randall T. Shepard Chief Justice of Indiana
All Justices concur.